DicKinson, J.
In 1871-72 the “Western Land Association of Minnesota,” owning a tract of land on the north side of the bay of ■Superior, platted it for town purposes, pursuant to the statute, giving to it the name of “Commerce Division of Duluth.” The plat was recorded, and the municipal authorities of Duluth accepted the dedication of streets and other public grounds as shown on the plat. Among these streets were two, designated respectively as “Fifth Avenue” and “Dock Street.” “Dock Street,” as platted, ran east and west, .and was the most southerly street indicated on the plat. At the place to which attention is directed this street was some 300 or 400 feet south of the north shore of the bay, and in the shallow water of the bay, which was only of sufficient depth for the floating of logs and small boats. The land north of this street to the shoreline and *207beyond it was platted into blocks and streets. The space marked on the plat as “Dock Street” was indicated as being 80 feet wide. That space on the plat was marked and bounded along its north side by the south lines of the southern tier of platted blocks, and on its south side by a continous but not a heavy black line. South of the latter line, and parallel with it, was a heavy black line. These two platted lines were connected near the eastern end of Dock street by a line running from one to the other. The space thus inclosed between the two parallel lines was marked on the plat as being 40 feet wide. For what purpose it was intended is not otherwise indicated. Fifth avenue and several other streets ran north and south, and extended in their southerly direction to, and connected with, Dock street, but were not shown as extending south of Dock street. The southerly three or four hundred feet of Fifth avenue, as platted, was in the shallow water of the bay. Some time subsequent to the platting the city of Duluth duly established a dock line, which, as the court found the fact to be, was substantially on the line indicated on the plat by the most southerly and the heavy black line before referred to. The correctness of this finding as to the location of the dock line is called in question, but it will not be necessary to consider this point.
It is conceded, as we understand, that the defendants are exclusively occupying, for their private purposes, as a coal dock,- that part of the inclosed strip of land south of Dock street, and which would be within the limits of Fifth avenue if that avenue were extended across Dock street and to the dock line. Such private occupancy also extends north into the limits of Dock street as platted. It does not appear from the findings whether or not that is still a public street. The defendant’s occupancy is under a conveyance from the "Western Land Association, subsequent to the platting; and the real question in the case is whether by that platting and dedication the public easement extended over the premises so occupied by the defendants. The court found as a fact that Fifth avenue extended southward to the navigable waters of the harbor at the dock line. In effect the decision is that this dedication of the street or right of way extended across the strip of land 40 feet wide, south of Dock street, and as far in that direction as the rights of the landowner ex*208tended. We think that the court erred in thus construing the plat by means of which the dedication was effected. This error was such that a' new trial is necessary.
In construing, the plat, as respects the extent of the dedication thereby made, and the extent of the corresponding relinquishment by the dedicator of his property rights, it is necessary to consider particularly th'e effect of the lines inclosing the narrow strip of land south of Dock street. The principle, applicable generally in the construction of written instruments, which forbids that any part to which meaning and effect can reasonably be ascribed shall be regarded as meaningless, is- applicable here; and these lines on the plat are not to be rejected as evincing no intention on the part of the dedicator, and as having no reasonable effect. Not only may effect be reasonably given to this part of the plat, but, as we think, the dedicator thereby clearly manifested a purpose that the streets above referred to should not extend over nor south of this inclosed space, lying south of Dock street.
It seems apparent on the face of the plat that this inclosed space was not intended as a part of Dock street. That street, with its open connections with other streets, is defined so clearly that there can be. • no room for doubt as to the lines by which it was intended to be bounded.. Its width — 80 feet — and its name are marked within the space .designated as the street, and north of the inclosed strip to which attention is directed. The north lme of that inclosure was plainly intended to mark the southern boundary of that street. It is by such lines merely that the boundaries of all the streets on the plat are designated; and so plats are usually made. No boundary line of any street on the plat is, in terms, stated to be a boundary. Nor can this inclosed; space be deemed to be a street or public way contiguous to Dock street, and separated from it only by an imaginary line. That would make the northerly line of this strip entirely meaningless, and of no effect, unless to conceal or obscure, not to express, the intention. Nor is there anything indicative of an intention to appropriate this tract to any public purpose other than that of a street. If it had been so intended, the purpose to which it was devoted would have been in some way shown. Yet these lines were drawn, and the *209inclosure made, for some purpose connected with the platting and dedication; and if it was not to mark this strip as being given for some public use, it is natural to suppose that it was to denote that it was intended for the private purposes of the dedicator, or to limit the extent of the dedication for public use. It does not appear what particular private use the proprietor intended to make of it, nor is that necessary. It is enough that the intention was manifested on the plat, as we think it was, to reserve or withhold it from use for streets or other public purposes; or, in other words, not to include it in the dedication made for such purposes. The landowner, having the rights of a riparian proprietor, might convey in fee the land above the shore line, and reserve all the private rights in the land under water which were originally appurtenant to the estate,—Gilbert v. Eldridge, 41 Minn. 210, (49 N. W. Rep. 679;) Hanford v. St. Paul & D. R. Co., 43 Minn. 104, (42 N. W. Rep. 596, and 44 N. W. Rep. 1144,)—and so in giving any portion of his land for use as public streets be could confine the dedication within such limits as he-might choose to fix. The public might refuse to accept what he-might thus offer to dedicate, but an acceptance of the offer would involve an acceptance also of the annexed limitations. If the owner of this land had platted the street as extending southward to the shore or beyond the shore into the water, and had not indicated an intention that the public' easement should not extend beyond the street lines shown on the plat, we see no' reason to-doubt that rights like those attaching to general riparian proprietorship would have attended the dedication, as incident thereto. A street thus platted as extending to or into the water might be farther extended by the public out to the point of navigability. But not so where the dedicator clearly evinces his intention to restrict the dedication within defined boundaries, and to reserve to himself whatever rights he may have in the land beyond such boundaries. Gilbert v. Eldridge, supra. And such was this case. It seems to us that this forty-foot strip south of Dock street was as plainly intended to be reserved or withheld from dedication to public use as it would have been if it had been subdivided into lots. The platting and inclosing of this tract beyond the limits marked as street boundaries *210present on the face of the plat a barrier to the extension of those streets in that direction. We deem it to be manifest that for some reason or purpose the landowner intended to thus limit the extent of his dedication, and that he effectually did so. Gilbert v. Eldridge, supra.
(Opinion published 51 N. W. Rep. 1168.)
Order reversed.